DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 

On page 8, Applicant argues that Rober does not perform “data glasses including a processor to control wirelessly connectivity to the controller of the vehicle, the processor of the data glasses configured to: receive the control variables from the controller of the vehicle”.

In response: As mentioned in para. [0006] and shown in fig. 6, the vehicle 600 has VR controller and the vehicle systems. Note that although the controller 610 is stated as a VR controller is it interchangeably mentioned as a controller and VR controller, see para. [0044], controller 110 and HMD 112 may be communicatively coupled via a wired (e.g., the user may plug the HMD 112 into a port (e.g., USB port) on the seat or console) or wireless (e.g., Bluetooth) connection. Controller 110 and user device 192 may also be communicatively coupled via a wired (e.g., the user may plug the user device 192 into a port (e.g., USB port) on the seat or console) or wireless (e.g., Bluetooth) connection. Video output from the user device 192 may be provided to the VR controller 110, which may then generate virtual content including output from the device 192 (e.g. windows) in frames that are provided to the HMD 112. In addition to that, note that the VR system may integrate inputs from a number of sources, including but not limited to vehicle internal and external sensors (e.g., depth cameras (e.g., LiDAR) and video cameras), vehicle and HMD inertial-measurement units (IMUs), vehicle control systems such as throttle control, braking, steering, navigation, and active suspension systems, world maps, 3D models, video, audio, and other information from external sources such as cloud-based storage or network-based applications, video or audio inputs from vehicle AV systems, and user devices such as notebook computers, tablets, or smartphones, to generate augmented virtual content for output through HMDs or other VR projection systems, also see para. [0036]. Therefore, it would have been obvious for Rober teaching the argument stated above.
Applicant’s arguments with respect to claim(s) 11-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 19 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. (US Publication Number 2018/0089900 A1, hereinafter “Rober”) in view of AAPA (Applicant’s Admitted Prior Art – Background of Invention).

(1) regarding claim 11:
As shown in fig. 1, Robert disclosed a system for viewing digital content in a vehicle (para. [0003], note that VR system are described that may implement VR methods, for example to address problems with vehicles in motion that may result in motion sickness for the passengers), the system comprising: a vehicle (para. [0043], note that a VR system 100 in a vehicle includes a VR controller 110 (e.g., mounted under the dash) and a VR headset (HMD 112)) including: 
a plurality of sensors, and a controller of the vehicle, connected to the plurality of sensors, configured to calculate control variables from sensor data received from the plurality of sensors (para. [0051], note that the vehicle systems 626 (e.g., vehicle control systems such as throttle, braking, steering, and active suspension systems, as well as navigation, HVAC and AV systems), internal and external sensors (e.g., LiDAR for depth mapping, video cameras for internal or external views, IMUs, localization systems, etc.).); and 
data glasses including a processor to control (para. [0043], note that FIG. 1 illustrates a virtual reality (VR) system including a head mounted device (HMD) that may be used by passengers in vehicles), wirelessly connectivity to the controller of the vehicle, and the processor of the data glasses configured to receive the control variables from the controller of the vehicle (para. [0044], note that controller 110 and HMD 112 may be communicatively coupled via a wired (e.g., the user may plug the HMD 112 into a port (e.g., USB port) on the seat or console) or wireless (e.g., Bluetooth) connection), and control the data glasses to display the virtual 3-D scene integrating the digital content (para. [0048], note that VR system as illustrated in FIG. 1 or 2 may project virtual content 416 into a real world view 417 in front of or around the vehicle. the real world view 417 may be provided by video cameras on the vehicle; the VR system may composite the virtual content 416 with video of the real world around or in front of the vehicle and provide the composited video to a HMD or projector for display to the passenger 490). 
Rober disclosed most of the subject matter as described as above except for specifically teaching to calculate a virtual three-dimensional (3-D) scene based on the control variables received from the controller. 
However, Rober teaches to calculate a virtual three-dimensional (3-D) scene based on the control variables received from the controller (para. [0043], note that to create a three-dimensional (3D) effect, virtual content 116 at different depths or distances in the 3D virtual view 114 are shifted left or right in the two images as a function of the triangulation of distance).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to calculate a virtual three-dimensional (3-D) scene based on the control variables received from the controller. The suggestion/motivation for doing so would have been in order to provide enhanced virtual reality (VR) and/or mixed reality (MR) experiences for passengers in vehicles (para. [0003]). Therefore, it would have been obvious for Rober to obtain the invention as specified in claim 11.
Rober disclosed most of the subject matter as descrbied as above except for specifically teaching a control of the vehicle.
However, in the AAPA para. [0002], it is disclosed that a system for viewing digital content in a vehicle without suffering from motion sickness, which system includes a vehicle having a control unit and a plurality of sensors connected to the control unit and data glasses (e.g., Head Mounted Device, HMD) which can be wirelessly connected to the control unit and are intended to display a virtual 3-D scene integrating the digital content.
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for a vehicle to have a control unit i.e. controller. The suggestion/motivation for doing so would have been in order to acquire a vehicle which is functional and intends to perform the task (para. [0002]). Therefore, it would have been obvious to combine Rober with AAPA to obtain the invention as specified in claim 11.

(2) regarding claim 12: 
Rober further disclosed the system as claimed in claim 11, wherein the vehicle and the data glasses each have at least one wireless communication interface, and the at least one wireless communication interface includes at least one of an infrared wireless communication interface, a Bluetooth wireless communication interface, a WiFi wireless communication interface, or a near field communication wireless communication interface (para. [0044], note that the passenger 190 may wear the HMD 112 while, for example, working on a user device 192 (e.g., a notebook or laptop computer). Controller 110 and HMD 112 may be communicatively coupled via a wired (e.g., the user may plug the HMD 112 into a port (e.g., USB port) on the seat or console) or wireless (e.g., Bluetooth) connection). 

(3) regarding claim 13: 
Rober further disclosed the system as claimed in claim 11, wherein the control variables calculated by the controller include an absolute position, an angle with respect to a horizon, a lateral acceleration, and a longitudinal acceleration of the vehicle (para. [0036], note that the VR system may also generate signals to the vehicle control systems (e.g., to control braking, acceleration, steering, or suspension/motion within constraints) and vehicle active systems (e.g., audio and HVAC systems, and active seats) to provide physical effects synchronized with the projected virtual content to further enhance the passenger's experience. When rendering virtual content for display, the VR system may synchronize motions and accelerations of the virtual content with motions and accelerations of the vehicle along a route in the real world being traveled by the vehicle based on the inputs from one or more of the sources in the vehicle). 

(4) regarding claim 14: 
Rober further disclosed the system as claimed in claim 11, wherein the data glasses are configured to, before calculating the virtual 3-D scene, perform post-processing on the control variables received from the controller by smoothing the control variables (para. [0047], note that virtual content 316 may be partially transparent so that the passenger may view the scene behind the content 316. Virtual content 316 may include, but is not limited to, various display windows (e.g., directories, browsers, web pages, productivity tools (e.g., word processors), email applications or email messages, messaging applications, game windows, video (e.g., video from a video streaming application), etc.).

(5) regarding claim 15:
Rober further disclosed the system as claimed in claim 11, further comprising: a mobile terminal, wirelessly connectable to the vehicle and/or to the data glasses (para. [0044], note that the passenger 190 may wear the HMD 112 while, for example, working on a user device 192 (e.g., a notebook or laptop computer). Controller 110 and HMD 112 may be communicatively coupled via a wired (e.g., the user may plug the HMD 112 into a port (e.g., USB port) on the seat or console) or wireless (e.g., Bluetooth) connection), configured to display vehicle parameters and/or journey parameters, and wherein the data glasses are configured to integrate a virtual terminal corresponding to the mobile terminal into the virtual 3-D scene, such that the vehicle parameters and/or the journey parameters displayed by the mobile terminal are visible on the virtual terminal (para. [0044], note that Video output from the user device 192 may be provided to the VR controller 110, which may then generate virtual content including output from the device 192 (e.g. windows) in frames that are provided to the HMD 112. The HMD 112 may project the frames for viewing by the passenger 190. In some embodiments, the frames may be projected in a mixed or augmented reality view so that the passenger 190 sees the virtual content 116 in a view of the real environment, or alternatively may be projected into a virtual environment with other virtual content).  

(6) regarding claim 16:
Rober further disclosed the system as claimed in claim 15, wherein the mobile terminal is a smartwatch, and the data glasses are configured to integrate a virtual smartwatch corresponding to the smartwatch into the virtual 3-D scene (para. [0093], note that the sensors may include sensors 1834 attached to or worn on other parts of the passenger's body, for example wrist bands, arm bands, or watches that monitor sweating, pulse rate, swallowing, or other physiological responses, and/or that include IMUs that detect and track motion of the passenger's body), such that the vehicle parameters and/or the journey parameters displayed by the smartwatch are visible on the virtual smartwatch (para. [0094], note that if signs of motion sickness are detected, for example if analysis of the passenger sensor data 1830 by the VR controller 1810 suggests that the passenger appears to be fidgety, is closing their eyes, or is swallowing or burping frequently, the VR application executing on the VR controller 1810 may alter the virtual environment generated by the application to accommodate the passenger and to mitigate motion sickness).

(7) regarding claim 19: 
Rober further disclosed the system as claimed in claim 11, wherein the vehicle includes a window, and the data glasses include: 
at least one optical sensor configured to capture an environment of the data glasses, and a memory to store a digital model of an interior environment of the vehicle, and the data glasses are configured to use the digital model to distinguish between static parts of the environment captured by the at least one sensor (para. [0034], note that the VR system may project virtual content for viewing at a distance from the passenger (e.g., outside and some distance in front of the vehicle) so that the virtual content appears as a distant object stabilized or fixed in the external environment while visual cues of the real environment are moving in the field of view of the passenger), which correspond to the interior environment, and dynamic parts of the environment captured by the at least one sensor, which correspond to an exterior environment of the vehicle visible through the window (para. [0035], note that the 3D virtual views may include views of the passenger's environment, including the environment outside the vehicle, augmented with virtual content (e.g., virtual objects, virtual tags, etc.), or alternatively may provide immersive VR environments that may include visual cues of the environment outside the vehicle). 

(8) regarding claim 21:
Rober further disclosed the system as claimed in claim 11, wherein the data glasses are configured to: integrate information relating to objects in an environment of the vehicle into the virtual 3-D scene, and/or to play back a two-dimensional moving image stream, on a virtual screen integrated into the virtual 3-D scene, the virtual screen being displayed in the virtual 3-D scene which corresponds to the two-dimensional moving image in terms of content (para. [0033], note that the VR system may project content that a passenger may want to view or read such as computer screens, books, or video as virtual content at a distance from the viewer (e.g., outside and some distance in front of the vehicle) so that the virtual content appears as a distant object stabilized or fixed in the external environment while visual cues of the real environment are moving in the field of view of the passenger, allowing the passenger to work, view, or read in comfort without experiencing motion sickness. Also see para. [0034], the VR system may project virtual content for viewing at a distance from the passenger (e.g., outside and some distance in front of the vehicle) so that the virtual content appears as a distant object stabilized or fixed in the external environment while visual cues of the real environment are moving in the field of view of the passenger).

The proposed rejection of Rober and AAPA as explained in claims 11, 13-15, 19 and 21, renders obvious the data glass claims 22-27 and the steps of the method of claims 28-29 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 11, 13-15, 19 and 21 are equally applicable to claims 22-29.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rober and AAPA, further in view of Mao (US Publication Number 2016/0042566 A1).

(1) regarding claim 17: 
Rober disclosed most of the subject matter as described as above except for specifically teaching wherein the data glasses are configured to integrate a visual indication, for a wearer of the data glasses, into the virtual 3-D scene to request the wearer of the data glasses to remove the data glasses. 
However, Mao disclosed wherein the data glasses are configured to integrate a visual indication, for a wearer of the data glasses, into the virtual 3-D scene to request the wearer of the data glasses to remove the data glasses (para. [0080], note that the signal is provided to the user that the HMD may be removed, and because of the acclimatization operations, the user will be able to remove the HMD safely, lowering the possibility of vertical or disorientation when the user starts receiving sensory inputs from the real world outside the virtual world presented by the HMD).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the data glasses are configured to integrate a visual indication, for a wearer of the data glasses, into the virtual 3-D scene to request the wearer of the data glasses to remove the data glasses. The suggestion/motivation for doing so would have been in order to improve the usability of Head Mounted Devices (HMD), and more particularly, methods, systems, and computer programs for managing the sensory stimulus generated by an HMD (para. [0003]). Therefore, it would have been obvious to combine Rober and AAPA with Mao to obtain the invention as specified in claim 17.

(2) regarding claim 18: 
Rober disclosed most of the subject matter as described as above except for specifically teaching wherein the data glasses are configured to display a portal as a visual indication into the virtual 3-D scene to request a wearer of the data glasses to remove the data glasses. 
However, Mao disclosed wherein the data glasses are configured to display a portal as a visual indication into the virtual 3-D scene to request a wearer of the data glasses to remove the data glasses (para. [0080], note that the signal is provided to the user that the HMD may be removed, and because of the acclimatization operations, the user will be able to remove the HMD safely, lowering the possibility of vertical or disorientation when the user starts receiving sensory inputs from the real world outside the virtual world presented by the HMD).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the data glasses are configured to display a portal as a visual indication into the virtual 3-D scene to request a wearer of the data glasses to remove the data glasses. The suggestion/motivation for doing so would have been in order to improve the usability of Head Mounted Devices (HMD), and more particularly, methods, systems, and computer programs for managing the sensory stimulus generated by an HMD (para. [0003]). Therefore, it would have been obvious to combine Rober and AAPA with Mao to obtain the invention as specified in claim 18.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rober and AAPA, further in view of Singhal (US Publication Number 2019/0041228 A1).

(1) regarding claim 20: 
Rober disclosed most of the subject matter as described as above except for specifically teaching wherein the vehicle includes a seat and an airbag, and the vehicle is configured to adjust a position of the seat when a user wearing the data glasses is seated in the seat, to increase a distance between the seat and the airbag.
However, Singhal disclosed wherein the vehicle includes a seat and an airbag, and the vehicle is configured to adjust a position of the seat when a user wearing the data glasses is seated in the seat, to increase a distance between the seat and the airbag (para. [0076], note that the restraint sensors 331 may correspond to sensors associated with one or more restraint devices and/or systems in a vehicle 100. Seatbelts and airbags are examples of restraint devices and/or systems. As can be appreciated, the restraint devices and/or systems may be associated with one or more sensors that are configured to detect a state of the device/system. The state may include extension, engagement, retraction, disengagement, deployment, and/or other electrical or mechanical conditions associated with the device/system).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the vehicle includes a seat and an airbag, and the vehicle is configured to adjust a position of the seat when a user wearing the data glasses is seated in the seat, to increase a distance between the seat and the airbag. The suggestion/motivation for doing so would have been in order to effectively observe information about user i.e. driver or passenger within a vehicle and provide different driving modes to complement user activities (para. [0003] & [0027]). Therefore, it would have been obvious to combine Rober and AAPA with Singhal to obtain the invention as specified in claim 20.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not disclose “a frequency at which the controller calculates the control variables from the sensor data received from the plurality of sensors is less than a frequency at which the controller receives the sensor data from the plurality of sensors”, as recited in claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rothkopf (US Publication Number 2018/0081426 A1) disclosed methods and systems for relative inertial measurement may include a user device configured to couple with a user's body and measure motion of the user's body or a part of the user's body while the user rides in a vehicle.

Krueger (US Publication Number 2016/0167672 A1) disclosed a sensor system and method for determining if an environment is provocative, measuring a human response to this environment, and controlling a vehicle or device.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674